81 F.3d 169
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re:  Sidney RUDICH, Debtor,Sidney RUDICH;  Stacey Rudich;  Sari Lopez, Appellants,v.Anne SCHULMAN;  William Mangos, Appellees.
No. 94-15825.
United States Court of Appeals, Ninth Circuit.
Submitted March 26, 1996.*Decided March 29, 1996.

Before:  GOODWIN, WIGGINS, O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
Sidney Rudich, Stacy Rudich, and Sari Lopez (formerly Sari Rudich), appeal the Bankruptcy Appellate Panel's decision affirming the Bankruptcy Court's denial of their motion to set aside a default judgment under Fed.R.Bankr.P. 7055 and Fed.R.Civ.P. 60(b).   We have jurisdiction pursuant to 28 U.S.C. 158(d).   We review for abuse of discretion, see Hammer v. Drago (In re Hammer), 940 F.2d 524, 525 (9th Cir.1991), and affirm for the reasons stated in the Bankruptcy Appellate Panel's decision dated April 12, 1994.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3